Citation Nr: 0619220	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-21 805	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 2000, for total disability rating due to individual 
unemployability (TDIU).

2.  Entitlement to an effective date earlier than February 
23, 2000, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from October 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to increased ratings for malaria, 
PTSD, and TDIU, were previously before the Board and remanded 
to the RO for further development.  In a February 2003 
decision, the RO granted TDIU and an increased rating of 70 
percent for PTSD.  In March 2003, all issues on appeal except 
pertaining to effective dates were withdrawn.  These issues 
are therefore no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2003 statement, the appellant's attorney indicated 
that there was disagreement with the effective date of the 
total rating.  In another March 2003 statement, he indicated 
that he was satisfied with the rating, but that he was 
contesting the effective date.  In an April 2003 letter, the 
RO acknowledged that the issues being developed for appeal 
were entitlement to earlier effective dates for both the TDIU 
and the 70 percent rating for PTSD.  However, the Statement 
of the Case (SOC), issued in May 2004, only addressed the 
matter of entitlement to an earlier effective date for the 
TDIU.  

In statements dated in May 2003 and December 2003, the 
appellant indicated that that he had applied for increased 
ratings for PTSD since 1970 and that he was asking for the 
back benefits.  Considering the evidence in its entirety, it 
appears that a proper notice of disagreement with the issue 
of entitlement to an effective date earlier than February 
2000 for the increased rating for PTSD has also been filed.  
The RO has not issued a Statement of Case (SOC) on this 
matter.  Pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), this matter must be remanded to the RO for the 
issuance of a SOC.  After the RO has issued the SOC, the 
claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

The issue of entitlement to an earlier effective date for 
TDIU could be impacted by the issue of entitlement to an 
earlier effective date for an increased rating for PTSD.  
Thus, this matter must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must issue an SOC addressing the 
matter of entitlement to an earlier 
effective date for an increased rating 
for PTSD.  In so doing, the RO is 
specifically asked to address VA 
treatment records dated in 1993 which 
note that the veteran reported that his 
PTSD had increased in severity.  
Thereafter, the veteran and his 
representative will have a 60-day 
period within which to file a 
substantive appeal.  Only if an appeal 
is perfected in a timely manner will 
the Board exercise jurisdiction over 
this issue.

2.	The veteran should then be issued a 
Supplemental Statement of the Case on 
the issue of entitlement to an earlier 
effective date for TDIU, and afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





